Citation Nr: 0422644	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-02 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim for service connection for residuals of eye 
injury.

2.  Whether new and material evidence has been presented to 
reopen the claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which declined to reopen the previously denied claims for 
service connection for residuals of eye injury and hearing 
loss.

The record discloses a Motion to Advance on Docket was filed 
on behalf of the veteran in July 2004.  By letter dated in 
August 2004, the Board ruled favorably on the motion to 
advance this case on the docket.  See 38 C.F.R. § 20.900(c) 
(2003). 


REMAND

A preliminary review of the record discloses the record on 
appeal is not complete.  The veteran's service medical 
records have not been associated with the claims file for 
appellate review.  Thus, a remand is required to ensure full 
consideration of the veteran's appeal.

Additionally, the Board notes the veteran filed his notice of 
disagreement with the December 2001 rating decision, which 
declined to reopen claims for service connection for 
residuals of eye injury and hearing loss.  The veteran's 
expressed disagreement with the rating determination was not 
limited to the request to reopen the claim for service 
connection for residuals of eye injury.  However, the 
statement of the case addressed only the claimed residuals of 
an eye injury.  There is no indication of record that the 
veteran withdrew from appellate review the request to reopen 
the claim for service connection for hearing loss.  
Therefore, the issuance of a statement of the case is 
required relative to this issue.  See Manlicon v. West, 12 
Vet. App. 238 (1999).  

In view of the foregoing, the Board must remand the case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that the remand of this case will cause, it recognizes that 
due process considerations require such action.  Accordingly, 
the case is remanded to the RO via the Appeals Management 
Center in Washington DC for the following: 

1.  The RO should associate the veteran's 
service medical records with the claims file.

2.  The RO should issue a statement of the 
case to the veteran and his representative 
addressing the issue of whether new and 
material evidence has been presented to 
reopen the claim for service connection for 
hearing loss.  The statement of the case 
should include all relevant law and 
regulations pertaining to this issue.  The 
veteran must be advised of the time limit in 
which he may file a substantive appeal with 
respect to this issue.  38 C.F.R. § 20.302(b) 
(2003).  The RO is informed that this issue 
is not before the Board for appellate 
consideration until timely perfected.  

The case should then be returned to the Board for appellate 
consideration.  By this action, the Board offers no opinion 
concerning the ultimate disposition of this matter.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




